         Case 1:20-cv-01870-JGK Document 71 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jason Wimberly,                                                                 7/20/2021

                                Plaintiff,
                                                            1:20-cv-01870 (JGK) (SDA)
                   -against-

 automotiveMastermind, Inc. et al.,

                                Defendants.


 Jason Wimberly,

                                Plaintiff,
                                                            1:20-cv-02880 (JGK) (SDA)
                   -against-
                                                            ORDER SCHEDULING TELEPHONIC
 automotiveMastermind, Inc.,                                SETTLEMENT CONFERENCE

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Wednesday, September 15, 2021 at 2:00 p.m. The settlement shall proceed by telephone unless

the parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.
         Case 1:20-cv-01870-JGK Document 71 Filed 07/20/21 Page 2 of 2




SO ORDERED.

Dated:        New York, New York
              July 20, 2021

                                          ______________________________
                                          STEWART D. AARON
                                          United States Magistrate Judge




                                      2
